Case 1:19-cv-05233-DLI-JO Document 25 Filed 09/03/20 Page 1 of 10 PageID #: 98
Case 1:19-cv-05233-DLI-JO Document 25 Filed 09/03/20 Page 2 of 10 PageID #: 99
                                           Case 1:19-cv-05233-DLI-JO Document 25 Filed 09/03/20 Page 3 of 10 PageID #: 100
                            I
                                                  PM 1

                                                  Mmi
                                                  Puma
                                                  107
                                                             -I
                                                                  i_
                                                                  2    P-In

                                                                       _                              Y
                                                                                                      PM
                                                                                                                                               NnIVu1k sun Department v1Mhlur Vahidu
                                                                                                                       POLICE ACCIDENT REPORT (NYC)
                                                                                                                                                                _
                                                                                                                                                                    MV-1MAll (1/11)
                                                                                                                                                                                                                                                                                                                                                                                                T
                                                                                                                                                                                                                                                                                                                                                                                                -     4

           T1                                     IN-3015-107-002145
                                                                       _
                                                                                                           Plmlher

                                                                                                                                                          mmm.
                                                                                                                                                                1
                                                                                                                                                                                       El
                                                                                                                                                                                                                                                                                                                                                         limumwn _m
                                mm                                                                                nnyawm
                                                                                                                                                      k

            -                   A...,,.m
                                                                                                                                                                                       .
                                                                                                                                                                                           .Nn.I                       Nmloiund            \N-uum                     M,m,,_,_,,,,,_D                                                    u-sq...
                                                   1,5-1              PM
                                                                      2018                                 SUNDAY                                         14 x 00
                                                                                                                                                                                        Vqmlu
                                                                                                                                                                                       I,
                                                                                                                                                                                                                       L             _ DBICVOLIST
                                                                                                                                                                                                                                          I




                                                                                                                                                                                                                                          _H,
                                                                                                                                                                                                                                                                 ________________
                                                                                                                                                                                                                                                                 lVw.M.,g
                                                                                                                                                                                                                                                                 i
                                                                                                                                                                                                                                                                               ______v_____
                                                                                                                                                                                                                                                                                                                                          rm             xuv...
               _

                                                                                           VEHICLE 1
                                                                                                                                                    I
                                                                                                                                                                                                                                                                                                      _                                                      7                     _
                                                                                                                                                                                                                                                                                                          Clo-men PEDESTRIAN
                                                                                                                                                                                                                                                                                                                             I




                                                                                                                                                                             W
                                                                                                                                                                                                                       var-ucmez                                          El PEBESTRIAN
                                                                                                                                                                                                                                                                                  777                                                                                                      7\

           ,__-vzuncm--mm
                        J




                                                                                                                                                                            ,amm.E
                                                                                                                                                                                                                                                                      7
                                                                                                                                                                                                           VEHICLE)-Own                                                                                                                                          St-na1LIm\
             2 uw-u-momma 551552057                                                                                                                                                                        l4rtnsalDNulfbQr
                                                                                                                                                                                                                                                                                        H H                                                                  \




                                                                                                                                                                                                                                                                                                                                                                                                      21 1
            7
                            uydmnmm POIIILL.
                                                                                                                                                                                      WW6 m.m4/mmmo-nsw--0mm
                                                                                          xzcuur.                                                                                                                                                                                                                                                                                                   -
       \
                                                                                                                                                                                                           TILT.--kw-.                        C1-IA.
                        \.,,,,...,,,.,,.,,.M.,,.,,.,,s,,,.,,                                                                                                                                                                                                                                                                                                          Antllc.                   _         ._
                        \1141z 124 STRIBT
                                                                                                                                                          um.                                      I
                                                                                                                                                                                                           54-12 214 anus-r                                                        7                                                           mum                                 7        ___
                                                                                                                                                                                                                                                                                                                                                                                             F
                                                                                                                             53
                                                                                                                                                                                                                                                                                                                                                                  \
                                                                                                                                                                                  \




                        \O1(1lIr7WlI\                                                                                                                                                                      Oiyerhvm                                                                                       sub
                        glmmvs
                                           an                         su                  mama
                                                                                                                                                                                                               U-IINS
                                                                                                                                                                                                           mummy.
                                                                                                                                                                                                                                                                                                      NY                                 7                                                          -

                                 mm                                                                                     gi                                  H777PTbIn                                                                                       Sn                 nmnwmu
                                                                                                                                                                                            U
                                                                                                                                                                                                                                                                                                     Nmnl
                                                                                                                                                                                                                                                                                                                                                                          UA
               3
                                                                                                                                                                     Wvww                                 vm
                                                                                                                                                                                                                                                                                                                                                     -Fimlln
                                                                                                                                               I                                                            Mmln                                                                                     new-m                                           Tmpmy
                                                                                                                                                                                                                                                                                                 E7
           1                                                v--r
                                                                                                                                       ix




                                                  ha                                          El                                                                                                    20 wall                                                                                                                                          Jmmm
                                                                                                                                                                                                     lily
                            4                               1511 11                                                     v-                                          In-M-4                                 u           7
                                                                                                                                                                                                                      IZI
                                                                                                                                                                                               u-nmuayummu
                                                                                                                                                                                                                                                                                                                                          mm
                                                                                                                                                                                                                                                                           \




                                                                                                                                                                                                            an I-warm
                                                                                                                                            ism                                             my                                                                                                                                                                            Pm
                                                                                                                                       _                                                       MURDER, JOOIII LII
                                                                                                                                                                                                                                                                                                                                                                      V


                            COIIPAE8                        snow vsa                                                                                                                                                                                                                                                                                     Day

                                                                                                                                       mum.                                       aa-1                                     (mm                                                                                                           Hm
                                                                                                                                                                                       J


                                                                                                                                                           NIL                                         A aw-u                        Munoorl sn-41
                                                                                                                                                                                                                                                                                                                                                     \




                        \Admasslln1S\M1lNwDIr5SIm0l)
            4                                                                                                                                              ml
                                                                                                                                                           um
                                                                                                                                                                                                                                               -                                                          IIQLNII.
                                                                                                                                                                                                                                                                                                                                         om                       gkitulnd 323
                                                                                                                                                                                                           64 -12 216 STREET
                                                                                                                                                                                                                                                                                                                                                                                           p-
                                                                                                                                                                                                                                                                                                                                     \




                                                                                                                                                                                                                                                                                                                                         cw.
           1
                                                                                                                                                                mom
                                                                                                                                                                                                                                                                   M
                                                                                                                                                                                                                                                                                                                                                                  _




                                                                                                                               am
                                                                            __
                                                                                                                                                                                                       cnmrm
                                                                                                                                   ,
                                                                                                                                                                                                                                                                                                                                                                  -



                                                                                                                                                                                                                                                                                                           Sm.
                                                                                                                                                                                                                                                                                                                                 \




                        CIy0VTl7lI\                                                                                                                                                                                                                                                                                              Zbbnnq
                                                                                                                                                                                                           QVIIIIS                                                                                                                                                        ___fu-
                        mmuwvw                                     lsmaniq. VwI1idIVuvlMuh                                                         Iv-mu-fyp                7rm,7cJ-                   Plllnwulnmr                                 suummlv-muvaramu
                                                                                                                                                                                                                                                                                                                     7       -
                                                                                                                                                                                                                                                                                                                                 vmmmu
                                                                                                                                                                                                                                                                                                                                                         7   -
                                                                                                                                                                                                                                                                                                                                                                  m-.bm 3
-+,90259HJ                                                                  7
                                                                            Z0117 FORD                                                                                                                     BLI83427 NY
                                                                            77                                                                     \Yl47R-IIIIIII                     Z23                            77                                                        _1015
                                                                                                                                                                                                                                                                               7     J-IIP                                       SN/SUV                               325
                                                                                                                                                                                                                                                                                                                                                                                           -4
                                                                                                                                                                                                                                                                                                                         X
                                                                                     7
           2            rum/M-u                                                                                                                                                                        muvurw
 -Vuo-um
                        Nvmbldl)                             7                                                                                                                             7           Mlmfl) ABDi0393i4                                                                                                                        77
                                                                                                                                                                                                                                                                                                                                                                                           il
                                                                                                                                                                                                       Vlnllkn
                        s-uinin                                                                                                                                                                        swam
__                                                                                                                                      cum ilinvuma mum in
                                                                                                                                                                                                                                v_13._5n9-1_
                                                                                                                                                                                                                                cm mu dlagrlm
                                                                                                                                                                                                                                         m

                                                                                                                                                                                                                                E
                                                                                                                                                                                                                                                                                                     __
                                                                                                                                                                                                                                              hllnw mu aw.-mas ma iuddanl,


i
                           Shank Iimelvod vvhids in                                                                                                                                                                                                                                                                                            01 draw
                                                                                                                                       ERNIE 0111105 mum ma.
                                                                                                                                                                                                                                                                                                                                                                 yourown
                                               mom lhan Qsmcma widez
                                                                                                                                                                                                                                MEN M M, mm W mm_,,
                                                                                                                                                                                                                                                                                                                                                                                                0-I
                                                                                                                                                                                                                                             l9.Numb61 he vuhldn.
                                                                                                                                                          mum ma lump
                                                                                                                                                                            mmw wmvr                                                                                    0-
                                                                                                                                                                                                                                diagram
                                               mom hm an ma lamp
                                                                                                                                                                                                                                               In       9
           Pl           1                                                                                                    v                 more                                                                                                                   Tn
                                                                                                                                                                                                                                                                                                                  I
                                                                                                                                                                                                                                                                                                                                                 I


                                                     Mm an wamlgn pan-nhz                                                                                                                                                                                                                                                                        Helmn
                                                                                                                                               owned mm lI\


                                                                                                                                                                                                                                                            al +
                                                                                                                                                                                                                                              4-
                                                                                                                                                                                                                                                                                                 U




+
                        g                                                                                                    E
                                                        m wemlmmllon pumn.                                                                                                                                                                                                                                                                       14+ l
                                          CHIopl-Ilnl
                                               npuabd mm                                                                                       opamawmmmmmmw-puma.                                                                  ,f-                           +\
                        M
                                                  venom 1 DAMAGE won
                                                                                                                            ,4     7tJu
                                                                                                                                                   veumz 1 mums cooss_                                                          7u_Hm
                                                                                                                                                                                                                                                             1
                                                                                                                                                                                                                                                             MM,                                 +
                                                                                                                                                                                                                                                                                                                15

                                                                                                                                                                                                                                                                                                                iimum                           em-N5 7                   H                jg -
                                                                                                                                                                                                                                    PM
                                                                                                                                                                                                                                                                                                                         y4
                            I        1



                        F                 Euxl-Palmdlmplct                                                      1
                                                                                                                                       S5 1-Pwum Impact                                                                    1                                                                                                                    lwvv-W                                      1
                                                                                              4                                                                                                        1




                                                                                                                                                                                                                                                                                                                                                                                           7
                                          an 2-mm oumm
                                                                                      \
                                                                                                                                                                                                                                I

                        L                                                                 3                3                                2 - Mon Dlmlga                                     9                       9                                                                                                                                 _,4-
                                          Em up mmCndu                                                                                 mm nnnuqqcooa lsi4\5
                                                                                                       \


 1                      E
                                                                                                                                                                                                                                                                                            4,                  ,                               av
                                                       to                   3                 4                 5                      m nlllullulhrll                                                             X




k_                                       more Dumcpn
                                                                                                                            NIII                                                                                                                                                                                                                                                       \



                                                                                  1




                        .
                                                                                                       I                                                                                                       \




                                         vuv-mu        Br                                                                              vdmn               By                                                                                                                                                                                                                                1
                                         Yowuaz                                                                                    Towed
                                     7

                                                   T                                                                                                      ,.
                                VLHICLE DIWGE                     cunmi                                                                                     ,                 ,
                                                                                                                                                                                                _,__                   Y
                                                                                                                                                                                                                                nxmnma ATTACHED on suasnouam nan
                                                                                                                                                                                                                                      RIM
                    x



                                                                                                                                   I
                                1-13. 555              mcamou mam.                                                                                                                                          I                   1                           BN9
                                               UNDERCARRIAGE                              DEMULISFED
                                                                                                                                                                                                                                                                                                                                                                                   X




                                         14.                                I7.                                                    1                                                                                   I

                                         15.   manna                        1a,           no amass                                                                                                                              I-
                                                                                                                                                                                                                                                                                                                                                                                                2,
                                         14.   ovzmunusn                    1s.           omen                                                                                                                                       Oust of rlplirt                  lo       any one vehicle                      he more than moo.                                                      1
                                                                                                         U
                                                                                                                                   1
                                                                                                                                                                                                                                                                                                            will
                                                                                                                                                                                                                       I
                                                                                                                                                                                                                                      Unknwnlunahle                                to   DeMm\in9                          Yen      no
                        RWBEQSP CWMW W M/W11 hum wn-n7 Awe-n Oceumdru aRoNxEkmss El NEW YQRKEI QUEENS E1 RICHMOND
                                                                                                                                                           14               _11_                   -u

                    L
                                              M,                       7 names I-uuumm nxrussnu
                                I-HM-/Mm-v-or
                                                                                           _ w sum7 mm-r
                                                                                       mm Numbu       77                                       .,,,,,,,,,,,,,           ,,,,,,,,,,,,
                                                                                                                                        ,,,,
                                                                                                                                                                                                                                                                 77            7                                         V
                                                                                                                                                                                                                                                                                                                                                                               \




                                -7
                                                                                                                                                                                                                                                                                        Y
                                                                                                                                                                                                                                                                                                                                                                                            28
                                              ,,1,m,,.,,..,.,,.., FRANCIS nevus souuvum
                                                                                                                                                                                                                                                                                                                                                                                           1

                                                                                                                                                                                 E
                                                                                                    _
                    -_v__1                                    wngihldblillllqt
                                                                      N
                                                                                                                                                                                                                                         (Rwnm-17-FuTsT,7-2                             mm-T
                                                                                                                                                                                                                                                                                                     P


                                                        PI3J____i ElI37
                                                                          S
                                                                        Elwd , ,                                                                                                                           _

                                                    ___     Fun Min
                   Mu1deMDlncIipll0rIIOWkw1-INOWN AT TPO DRIVER OP VIHICLE 1 STATES R5 TRAFFIC BLUWRD DOWN EB TRIED TO                                                                                                                                                                                                                                                                     MT
                    SLOW DOIIII MID COLLIDRD IITH VEHIHB 2- RESULTING Ill COLLISION. DRIVER EllL_ DRIVER Oiiii                                                                                                                                                                                                                                                                             -

                    vmucu z                                 suns
                                               pus smwnve nowu        FAQ nan       av vln1cx5__g._nn1vIzg mm.                                                 my                                              mun                                                                                                                         rusgwn
                                                                                                                                                                                                                                                                                                                                                                           _

                                                                                                                                                                                                                                                                                                                                                                               2-T,
                   FTRANBPORTBD TO I-IJ. OFFICER DID NOT WITNESS.                                                                                                                                                                                                                                                                                                                  ....


                                                                                                                                                                                                                                                                                                                                                                               JP
                            5                      9                   1u                             11               5                    G             3             G             I6    _11            av                   TO       ll                                    Nlmnoi nll iwolved                                          mu ollnan Only
D              H3                                                                                                7 E
                                          \1                il                                A                        0-                          f-               -
                                                                                                                                                                            z__,-
                                                                                                                                                                             -                                                 1-                       POWELL, IIICHKBII                                                                __ _           W
 1-1-



               u 2                        11                14                                    1               ID                   2           j-               -        \I_               -                               1-                       cm,               mm                                                                   17




                                                       +k+4-44AW
                                                                                                                                                                                                                                                    I


               n 2                        ls                 4                                    1                    0-
                                                                                                                                   7-T
                                                                                                                                                   41               us        4                _53r                            \-ran                Ines. annex




               777
                                                                                                                 it-

042-




               Q
                                                                                                                                                   7
aw-




                                                                                                            7                                                                           ,+
                                                                                                                -_.7




           WWiLm_ \_l
           Friar. mu                                                                                                                                                                  inch
                                                                                                                                                                             -
                                                                                                                                                          Tax In No.                       No. lvmmn                                                                  Wvmvnng                                                             Dllllflma Renewed
                                                                                                                                                                                                                                         For-II5oclo(
              I                                                                                                                                                                                                                                                       Oillwf
            W31-mo POM                                                                                                                                                                                                                                                                                                                     W/Wm.
                                I1


                                                                                                                                                           sseoos                          oaoao                       101                                                saw GUILLBRIO                                                                                   W-U
                   Full                        JAKE                                                                                                                                                                                                                       A SUARIZ
                  Case 1:19-cv-05233-DLI-JO Document 25 Filed 09/03/20 Page 4 of 10 PageID #: 101

     PERSONS KILLED OR INJURED IN ACCIPENT d.e11er designelion ef_pereons                                                                                killer)   er injured must conesgorrd wilh lelter designation on fronll
                                                                                                                                                                                                                               F                     _
     F Lnl Nam                    Fm
                                                                                                                                                                       I
                                                          m.l._i  Luthlarnc                                                                                                                                  Fin-11                                        M.I.

     1-RE                                               JINYI                                                                                       _                                                                             ___                             ___
         Adena                                                                                                                            /mums

                                        _   _                                            ml)
                                                                                                        F                             1




                                                                                                                                          Dale mama
                                                                                                                                                                                                   I                                                          H
         u-ieeremn
                                  Ely
                                                                     ruepnnne-(kin
                                                                                                                                                mm                  Dq                     Vur
                                                                                                                                                                                                       nleunmo (Area Code)
                                                                                                                                                                                                                                               7
                                                     Your
                                                 i
                                                            I        (            ,

                                                                                                                                          1-nmrm
                                                                                                                                                           0
                                                                                                                                                                                       i
                                                                                                                                                                                                       T
                                                                                                                                                                                                       (              1   F   T                                   _
         l.nlNiml                                                         Flnl                                      nu.                                                                                     Flm                                        Mi
     Menu                                                                                                                                 Mriroa
                                                                                                                          1
                             7 T T7                                                      7                                        inn we-nu
                                                                                                                                                                    W                                                             cm)
    _BQ\Lgeinn           _                                      Teleph0M(ArIICodI)                                                                                                                     T0iarllIM\0(Aln
         Memh                                                                                                                         Mum                                                  V91
                       Wu1        Day                VIII
                                                                                                                         7
                                                                                                                                                           -



                                                       7                                                                                                                                                                      7
     lw N7am,
                                                                                                                                                                                                       k
                                                                                                                                                                                                                                   ,-
                                                                 k
                                                                                                                                                                                   1                                  )

                                                                          Flm                                      wu.
                                                                                                                                                               sum DVnNn
                                                                                                                                  I
                                                                                                                                          mm
                                                                                                                                          Hlgnwly our er




                             i
     Andrus

     we OLL                                                     ii-pnem (me cm-i                                                                                                                                                  Shield Nu.

                                             l_ _
             Month                DIY
                         _                                                                                  _ _
                                                     Yell
                                                                         .__
                                             I

                                                                (
                                                                                 _) __           l                                                             _
     ENTER INSURANCE POLICY NUMBER FROM INSURANCE IDENTIFICATION CARD, EXPIRATION DATE (IN ALL CASES), AND VIN.
     Vehicle No.1 29359504 ___        __                 Vehicle No.1 22 9005E1052A                _         __
     Expiration Dale              0913012 O17                                                                                             Expiration Date              1141012015
     VIN                          IFDXBQFLXBDBOLBOA                                                                                       VIN                          I-CGBJIIIGBGL3 09769

     WITNESS (Attach separate sheet. II necessary)
     mm                                                                                                            Addnu                                                                                                       Phone




    DUPLICATE COPY REQUIRED FORZ
    Q Deptanyone
           in
             DTMOIDF
                             ie
                                    Vehicles
                                  klled/lnlured)
                                                                          lj     Motor-Transport Dlvleinn
                                                                                 (RD. vehicle involved)
                                                                                                                                              El NYC Taxi r. Llmauslne Comm. El Olher
                                                                                                                                                         a Licensed taxi or limousine
                                                                                                                                                                                                                            City Agency
                                                                                                                                                                                                                      (Speoily)

                                                                                                                                                                              i_
                                                                                                                                                   (if

                                                                                                                                                   involved)
    I3 Omos oi Comptroller
           (Ii   1 Oily vehide invelvedl
                                                                          U      Personnel Safety Unit
                                                                                (ll a no. vehlcleinvolved)
                                                                                                                                          /

                                                                                                                                              U Highway                Unit


    NOTIFICATIONSI                      (Enter neme. address. and relationship oilrlend or relelive nollned. Welded person                                                    is   unldemified.    list    Mleeing Person            Squid membar who
    W85 7105564.        In Blfhlr   BIO. glvl dill and llnl cl nmiimlinn.)




    PROPERTY DAMAGED (olher than vehicles)                                                                                        OWNER OF PROPERTY (Include city agency. where applicable)
                                                                                                                              1




                                                                                                                         T
                                                                                                 .                        l




    IF   NYPD VEHICLE I8 lNVOLVEDz
    Pollen   v-me.           -Oplrllnfl Flm Name                rm mm                                                             Rank                             Fnield     m.           TEX
                                                                                                                                                                                                 ID. No.                      lC0rnmurd

    mm mv-nu.
                                                                                             I
                                                                          me ovvwnm
I
                                         iv-I                                                         Plate   m.                                                        Dem. Vehlch        No.               1AulwlerlTo vvnur           Command

                       UII AI Time ofAocI\1am
                                                                U mu um
    Eqllpmlnl     In

                       U em                 lj Hum                                                   El 4-Way Flasher                         El   Hieh-twel           Wemlm I-lam E)              mmc Cones                            El     Headlight

    ACTIONS DF POLICE VEHICLE
          El Responding to Code Signal                                                                                                                             U    Chmlllyirlg with         Smlion House Direclive

          El Pursuing Violator                                                                                                                                     El RWIIM PAW
          El Olher (Describe)
uv-mum           mm                                                                                                                                                                                                       Page 3          at   3   Pages
Case 1:19-cv-05233-DLI-JO Document 25 Filed 09/03/20 Page 5 of 10 PageID #: 102



 Rear End MV-2018-107-002746
          I




 Reponlng Offioerz POM JAKE R GASPARI
 Reviewing Oficerz   SGT GUILLERMO A SUAREZ Reviewed Date   z   08/06/2016 09249


                                    VII-ioln1
                           Viki 2


                                    III).
Case 1:19-cv-05233-DLI-JO Document 25 Filed 09/03/20 Page 6 of 10 PageID #: 103
Case 1:19-cv-05233-DLI-JO Document 25 Filed 09/03/20 Page 7 of 10 PageID #: 104
Case 1:19-cv-05233-DLI-JO Document 25 Filed 09/03/20 Page 8 of 10 PageID #: 105
Case 1:19-cv-05233-DLI-JO Document 25 Filed 09/03/20 Page 9 of 10 PageID #: 106
Case 1:19-cv-05233-DLI-JO Document 25 Filed 09/03/20 Page 10 of 10 PageID #: 107
